  Case 1:21-cr-00028-APM Document 51 Filed 03/02/21 Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

UNITED STATES                                       *
vs.                                                 *   Case No.: 21-CR-28-APM
THOMAS EDWARD CALDWELL                              *
         *       *      *       *       *       *       *     *       *      *       *
               UNOPPOSED MOTION TO VOLUNTARILY DISMISS APPEAL


         Comes Now the Defendant, Thomas E. Caldwell, by and through his attorney, David W.

Fischer, Esq., and moves to voluntarily dismiss the previously filed notice of appeal regarding

the Court’s February 12, 2021 detention order (ECF No. 32), and in support of said motion states

as follows:

      1. On February 12, 2021, the Court, after considering arguments, ordered that the Defendant

         be detained pending trial.

      2. On February 23, 2021, the Defendant’s prior counsel filed a notice of appeal regarding

         the Court’s ruling on detention. ECF No. 32.

      3. On February 24, 2021, prior counsel was discharged and his appearance was stricken.

         ECF No. 37.

      4. At the Defendant’s arraignment yesterday, undersigned counsel advised the Court of his

         intention to file a Motion for Reconsideration as to the Court’s detention order. The

         Court set a briefing schedule as to this reconsideration motion.

      5. To vest the Court with jurisdiction to entertain a reconsideration request, the Defendant

         must voluntarily dismiss his appeal.
  Case 1:21-cr-00028-APM Document 51 Filed 03/02/21 Page 2 of 3




   6. Pursuant to Federal Rule of Appellate Procedure 42, “[b]efore an appeal has been

      docketed by the circuit clerk, the district court may dismiss the appeal on the filing of . . .

      the appellant’s motion with notice to all parties.”

   7. Undersigned Counsel confirmed today with the circuit clerk that the instant appeal has

      not yet been docketed in the United States Court of Appeals for the District of Columbia.

   8. Accordingly, the Defendant, with no objection from Assistant U.S. Attorney Kathryn

      Rakocyz, requests to withdraw his previously filed notice of appeal.

   9. Undersigned counsel affirms that he consulted with the Defendant yesterday and fully

      advised him of the ramifications of voluntarily dismissing the instant appeal. The

      Defendant specifically directed undersigned counsel to file the instant request.



   WHERFORE, the Defendant respectfully requests that the Court dismiss the previously filed

appeal, ECF No. 32.


                                                               /s/
                                                     David W. Fischer, Esq.
                                                     Federal Bar No. 023787
                                                     Law Offices of Fischer & Putzi, P.A.
                                                     Empire Towers, Suite 300
                                                     7310 Ritchie Highway
                                                     Glen Burnie, MD 21061
                                                     (410) 787-0826
                                                     fischerandputzi@hotmail.com
                                                     Attorney for Defendant
  Case 1:21-cr-00028-APM Document 51 Filed 03/02/21 Page 3 of 3




                               CERTIFICATE OF SERVICE
       I HEREBY CERTIFY that on this 2nd day of March, 2021, a copy of the foregoing
Unopposed Motion to Voluntarily Dismiss Appeal was electronically filed with the Clerk of the
United States District Court using CM/ECF, with a notice of said filing to the following:

Counsel for the Government:                Kathryn Rakoczy, AUSA
                                           Office of the United States Attorney
                                           555 4th Street, NW
                                           Washington, DC 20001

                                                          /s/
                                                  David W. Fischer, Esq.
